Citation Nr: 0204391	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  98-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.  

(The issue of entitlement to service connection for 
rheumatoid arthritis will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
rheumatoid arthritis and the veteran's application to reopen 
his claim for service connection for hearing loss.  

For the reasons stated below, the Board  finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for hearing loss, but that 
additional development is necessary with respect to the 
underlying claim.  The Board is also undertaking additional 
development on the issue of service connection for rheumatoid 
arthritis.  The additional development of both claims is 
taken pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3, 105 (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues. 

The Board notes that the veteran requested a Travel Board 
hearing in May 1998.  See Substantive appeal (VA Form 9) 
received at that time.  However, he withdrew that request on 
a VA Form 9 received in September 1998; he indicated at that 
time that he wanted an RO hearing, and such was held in 
December 1998.  See 38 C.F.R. § 20.702(e) (2001).
During this appeal, the Board notes that the veteran has made 
several references to ringing in his ears since service.  The 
Board finds that he has raised a claim for service connection 
for bilateral tinnitus, and such is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  A Board decision in August 1985 the veteran's appeal for 
service connection for hearing loss.  

2.  Evidence added to the record since the August 1985 Board 
decision is relevant and of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The August 1985 Board decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 1991).  

2.  Evidence received since the August 1985 Board decision is 
new and material, and the veteran's claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001), which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the March 1998 Statement of the Case, including the 
standard for "new and material evidence" under 38 C.F.R. 
§ 3.156.  The RO requested records from Libby Glass and the 
Mountain Home VA, which the veteran had identified as having 
treated him for hearing loss.  An employee with Libby Glass 
replied that the company did not have any clinical records of 
the veteran.  The RO received the records from the Mountain 
Home VA Medical Center.  A July 2000 letter from the RO to 
the veteran informed the veteran of the evidence needed to 
reopen his claim.  In March 2001 the veteran issued the 
veteran a supplemental statement of the case outlining VA's 
duty to assist the veteran in developing his claim.  
Accordingly, the Board concludes that any duty to assist and 
duty to notify have been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by a decision 
of the Board of Veterans' Appeals, that determination is 
final.  In order to later establish service connection for 
the disorder in question, it is required that new and 
material evidence be presented which provides a basis 
warranting reopening the case and a grant of the benefit 
under consideration.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 
& Supp. 1996); 38 C.F.R. § 3.156(a) (2001).  

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7104 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background.  The veteran's service entrance 
examination in August 1952 showed that his ears were normal; 
a whispered and spoken voice hearing test was recorded as 
15/15, bilaterally.  The service medical records reveal that 
the veteran was evaluated in March 1953 for a complaint of an 
earache since he had been on the range.  The service 
separation examination in September 1954 showed that the 
veteran's ears were again noted to be normal; the whispered 
and spoken voice  hearing tests was measured as 15/15, 
bilaterally.  

A VA examination of the veteran was performed in April 1970.  
The examiner indicated on the report that there was no 
hearing loss present.  

In July 1983 the veteran filed a claim for service 
connection.  The RO denied the claim for service connection 
for hearing loss in an October 1983 rating decision.  

The veteran submitted a letter from a friend in January 1984.  
The friend wrote that he had known the veteran prior to his 
military service.  He recalled that, when the veteran 
returned home from service, the declarant noticed that the 
veteran had trouble hearing normal conversation at times.  

The veteran filed a notice of disagreement with the October 
1983 rating decision in January 1984.  

The veteran testified at an RO hearing in April 1984 that he 
first noticed his hearing loss when he was at boot camp.  He 
was around artillery at that time and he was not provided 
cotton or other ear protection.  He was a gunner in the 
artillery in service.  He had seen specialist since service 
who told him there was nothing that could be done.  (T-12).  

The RO issued a rating decision in August 1984 which 
continued the denial of the claim for service connection.  

The Board of Veterans Appeals denied the claim for service 
connection for hearing  loss in August 1985.  

In March 1996 the veteran requested that his claim for 
service connection for hearing loss be reopened.  In support 
of his claim the veteran submitted an October 1995 audiogram 
performed by a private physician.  

The RO denied the veteran's application to reopen the claim 
for service connection for hearing loss in a June 1997 rating 
decision.  The veteran filed a notice of disagreement with 
that decision in June 1997.  A statement of the case was 
issued to the veteran in March 1998.  The veteran submitted 
his substantive appeal in May 1998.  

The veteran withdrew his request for a hearing before a 
Member of the Board in August 1998.  He requested a hearing 
at the RO before a Hearing Officer.  The veteran testified at 
a hearing at the RO in December 1998 that he had not had 
difficulty with his hearing prior to his military service.  
(T-1).  He noted that he  was in the artillery while on 
active duty and had used an M-1 rifle and a machine gun.  No 
protective devices for his hearing were issued.  He recalled 
that he noticed in training that he had ear pain and ringing 
(T-3) and that he was evaluated on sick call for the 
bilateral ear pain.  (T-5).  He served in an antiaircraft 
unit in Korea.  (T-6)  He also remembered that he was given 
oil to put in his ears.  (T-7).  

The veteran informed the RO that he had worked at Libby 
Glass.  He indicated they had records of his treatment for 
hearing loss in 1954.  He submitted a signed waiver to allow 
VA to obtain records from Libby Glass.  The RO requested 
those records from Libby Glass in January 1999.  The RO 
received a reply in January 1999 to the effect that Libby 
Glass had no records of the veteran.  

The RO issued the veteran a supplemental statement of the 
case in June 1999.  

In July 2000 the veteran informed the veteran that his 
records of treatment for hearing loss could be obtained from 
the VA hospital in Johnson City, Tennessee.  The RO sent the 
veteran a letter in July 2000 explaining to him the evidence 
needed to reopen his claim for hearing loss.  

The RO received the veteran records of outpatient treatment 
at the Mountain Home VA Medical Center, in Johnson City, 
Tennessee in July 2000.  Those records included an audiology 
consultation, which revealed that the veteran had impaired 
hearing.  It was also noted that hearing aids had been 
ordered for the veteran.  

A supplemental statement of the case was issued to the 
veteran in April 2001.  It explained VA's duty to assist the 
veteran in developing his claim.  

Analysis.  The Court has held that VA is required to review 
for newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  The last final disallowance of 
the claim for service connection for hearing loss was the 
Board decision of August 1985.  

The evidence submitted since August 1985 includes an October 
1995 private audiogram, August 1998 hearing testimony and 
June 2000 VA records.  Given the dates of the October 1995 
private audiogram and the June 2000 VA medical report, the 
medical records were obviously not in the claims folder at 
the time of the August 1985 decision of the Board and, as the 
evidence is relevant, it is new within the meaning of the 
cited legal authority.  The private audiogram demonstrates 
the veteran currently has hearing loss.  The June 2000 
medical record reveals the veteran has hearing loss and 
hearing aids have been ordered.  Those records are clearly 
relevant to the issue of service connection for a hearing 
loss as they demonstrate the existence of a current 
disability.  

The regulation merely requires that evidence submitted to 
reopen a claim be new (not duplicative or redundant) and so 
significant it must be considered in order to fairly decide 
the merits of the claim.  Where as in this case the previous 
denial was based on a finding of no evidence of a current 
hearing loss, evidence demonstrating a current disability is 
relevant and significant and should be considered.  The 
Federal Circuit has clearly stated that new and material 
evidence does not have be of such weight as to change the 
outcome of the prior decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The evidence submitted since the RO previously denied the 
claim is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the veteran's claim for service connection for 
hearing loss is reopened.  

ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for hearing loss; to 
this extent only, the appeal is granted.

(As noted in the Introduction to this decision, the issue of 
service connection for hearing loss necessitates additional 
development; after that development ordered by the Board is 
completed, the claim (along with the claim for service 
connection for rheumatoid arthritis) will be the subject of a 
subsequent Board decision.)  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

